Citation Nr: 0312729	
Decision Date: 06/13/03    Archive Date: 06/16/03	

DOCKET NO.  95-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a compensable evaluation for the residuals 
of frostbite of the right foot prior to April 9, 2002. 

3.  Entitlement to a compensable evaluation for the residuals 
of frostbite of the left foot prior to April 9, 2002. 

4.  Entitlement to a current evaluation in excess of 10 
percent for the residuals of frostbite of the right foot. 

5.  Entitlement to a current evaluation in excess of 10 
percent for the residuals of frostbite of the left foot.



WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1989, a portion of which represented service in Germany and 
Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In rating decisions of March 1996 and December 1999, the RO 
denied entitlement to service connection for PTSD.  Both of 
those decisions have now become final.  Since the time of the 
December 1999 decision denying entitlement to service 
connection for post-traumatic stress disorder, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The case is now before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to increased evaluations for the residuals of 
frostbite of the veteran's feet will be the subject of the 
REMAND portion of this decision.





FINDINGS OF FACT

1.  In decisions of March 1996 and December 1999, the RO 
denied entitlement to service connection for PTSD.

2.  Evidence received since the time of the RO's December 
1999 decision denying entitlement to service connection for 
PTSD is neither duplicative nor cumulative, and of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim.

3.  PTSD is not shown to have been present in service, or for 
many years thereafter.

4.  The veteran's PTSD is unrelated to any incident or 
incidents of his period of active military service.


CONCLUSIONS OF LAW

1.  The decisions of the RO in March 1996 and December 1999 
denying the veteran's claim for service connection for PTSD 
are final.  38 U.S.C.A. §§ 1131, 7105 (West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for PTSD in December 1999 is both new and 
material, and sufficient to reopen the veteran's claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  PTSD was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.304(f), 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of March and April 2001 (referenced therein), 
the veteran was informed of the VA's obligations under the 
new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence should be secured by him, is 
harmless.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.

Factual Background

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of an 
acquired psychiatric disability, including PTSD.  In late 
January 1983, during the veteran's period of active military 
service, he received treatment on an outpatient basis for 
frostbite of both feet.  A service medical examination dated 
in December 1988 is negative for evidence of any psychiatric 
disability.

On VA general medical examination in July 1994, the veteran 
voiced no psychiatric complaints.  A psychiatric evaluation 
conducted as part of that examination was within normal 
limits, and no pertinent diagnosis was noted.

VA outpatient treatment records covering the period from 
August to December 1995 show treatment during that time for 
various psychiatric problems.  An entry of October 1995 is 
significant for an entry of "rule out PTSD."

In a rating decision of March 1996, the RO denied entitlement 
to service connection for PTSD, essentially on the basis that 
the veteran's claimed stressors had not been verified, and 
that he had not received a diagnosis of PTSD.

In May 1996, a copy of the veteran's personnel (201) file was 
received from the National Personnel Records Center .  
According to that file, a portion of the veteran's service 
had been in Germany and Korea.

In February 1999, the veteran underwent a VA Psychological 
Assessment and Evaluation for PTSD.  It was noted that the 
veteran had been referred for PTSD evaluation by a VA health-
care provider.  The veteran reported having served in Germany 
from 1981 to 1983, and in Korea from 1985 to 1986.

During the course of the interview, the veteran described two 
events during his military service which met DSM-IV criterion 
A for a diagnosis of PTSD.  One of those events occurred in 
1981 during a training exercise in Germany when an artillery 
piece exploded after the tube became overheated.  Seven crew 
members were around the weapon when it exploded.  The blast 
reportedly knocked the veteran several feet from the point of 
impact, causing him to hit his head upon landing in a snow 
bank.  Several of the men required medical attention for 
injuries (i.e., broken arms, ribs and lost teeth) sustained 
from the explosion.  The veteran related that he was knocked 
unconscious for approximately 3 to 4 hours, during which time 
he was covered in snow, resulting in frostbite of his toes.  
He also described an incident in Korea in 1985, while he was 
on a training mission near the North and South Korean border.  
While on patrol, he and his squad reportedly encountered a 
South Korean patrol who "locked and loaded" on them.  When a 
member of the veteran's squad did not immediately respond to 
the order to stop, he was accidentally shot by a South Korean 
soldier.  According to the veteran, during both of the 
aforementioned traumatic events, he was fearful for his life, 
and in a state of shock characterized by an overwhelming 
sense of helplessness.  The pertinent diagnoses were PTSD; 
and recurrent severe major depressive disorder.

In correspondence of June 1999, the veteran stated that, 
during a training exercise in service, he was buried alive in 
snow for several hours.  Furthermore, in 1985, while in 
Korea, he was involved in several night firefights, following 
which he attempted to kill his commander due to the fact that 
he was "under a lot of stress."  According to the veteran, at 
the time of that incident, he was sent to the hospital for 
psychiatric evaluation.

In a VA PTSD questionnaire received in June 1999, the veteran 
recounted the incident involving the explosion of a howitzer 
in service.  The veteran additionally stated that one of his 
associates, C.P., was injured at the time of that accident.  

In a rating decision of December 1999, the RO denied 
entitlement to service connection for PTSD, essentially on 
the basis that the veteran's claimed stressors had not been 
verified.

In March 2000, the veteran submitted paperwork to "reopened" 
his claim for service connection for PTSD.  He indicated 
that, while in service in January 1983, he was involved in an 
incident involving the explosion of an 8-inch howitzer, 
following which he was hospitalized for a period of one week.  
Four other men were also hospitalized with minor injuries.  
While on patrol in Korea in May 1985, a South Korean 
associated with the veteran's unit was shot in the chest.  
Finally, the veteran recounted an incident in April 1986, 
when he attempted to shoot his commanding officer following 
the discovery that he had not been given his "Red Cross 
mail."

In August 2000, various private medical records covering the 
period from February 1998 to February 1999, were received 
showing treatment during that time for psychiatric problems, 
and for other unrelated medical disabilities.  In a letter 
dated in late June 1998, a private physician indicated that 
the veteran had been admitted to a private medical facility 
on June 15th.  Reportedly at that time, he was suffering from 
severe depression, anxiety and PTSD.

Private psychiatric evaluations dated in October and November 
1998 are significant for diagnoses of depressive disorder, 
severe major depression with psychosis, and PTSD.

VA treatment records dated in July and August 2000 show 
treatment at that time for various psychiatric problems.

During the period from July to November 2000, the veteran was 
involved in a VA PTSD Residential Rehabilitation Program.  
The pertinent diagnosis noted at the time was PTSD, chronic 
and secondary to service trauma.

In correspondence of early February 2001, a VA social worker 
indicated that the veteran suffered from "military-related" 
PTSD.

In correspondence from the U.S. Armed Services Center for 
Research of Unit Records dated in February 2001, it was noted 
that the U.S. Army Safety Center and Army Criminal 
Investigation Command had no records concerning the artillery 
accident described by the veteran.  Also noted was that the 
U.S. Army Freedom of Information Act Office and Army Military 
History Institute had no records for the 2nd Battalion, 83rd 
Field Artillery (the veteran's reported unit) for 1982 or 
1983.  While U.S. Army casualty data listed individuals who 
had died in Korea in 1985 or 1986, the data indicated that 
none had died as a result of a combat action.  Additionally, 
the U.S. Army Freedom of Information Act Office and the Army 
Military History Institute had no records submitted by the 
2nd Battalion, 17th Field Artillery in 1985 or 1986.  
Finally, the U.S. Army Clerk of the Court had no information 
concerning the veteran's attempt to shoot his commanding 
officer.

Received in March 2001, was a copy of a service 
administrative record dated in May 1989.  That record showed 
that, in May 1987, the veteran had received a field grade 
Article 15 resulting in reduction to the grade of E-5.  The 
field action indicated that the punishment of reduction to E-
5 had been mitigated to forfeiture of $610 pay per month for 
a period of two months.  No other action or record appears to 
be available.

In correspondence of March 2001, one of the veteran's former 
service colleagues wrote that, while stationed at Fort Hood, 
the veteran had described to him his experiences in Germany 
and Korea.  The veteran's former colleague additionally 
stated that he had been present when the veteran was given an 
"unsafe fire mission."

In correspondence of March 2001, the veteran's mother 
indicated that the veteran had suffered "very serious health 
problems" as a result of his being in the military.

An update of social and occupational functioning for a VA 
PTSD program dated in March 2001 is significant for diagnoses 
of PTSD, and recurrent severe major depressive disorder.

In correspondence of April 2001, another of the veteran's 
former service colleagues wrote that he had been stationed in 
Germany at the same time that the veteran had been assigned 
to the 83rd Field Artillery battalion.  Reportedly, this was 
during the years 1981 through 1985.  According to the 
veteran's colleague, during that time, the veteran was 
involved in an "incident" in the field, following which his 
colleague observed him in his room, laid up, with his feet 
elevated.  According to the colleague, the veteran's feet 
were swollen, and he was in great pain, such that he could 
not be moved.

During the course of an RO hearing in August 2001, the 
veteran and a former service colleague offered testimony 
regarding the origin of the veteran's claimed PTSD.

In a VA update of impairment due to PTSD dated in August 
2001, it was noted that the veteran was suffering from PTSD, 
in addition to severe recurrent major depressive disorder.

During the course of an RO hearing in September 2002, the 
veteran testified that the former service colleague who had 
submitted the April 2001 statement was, in fact, present and 
a witness at the time of the explosion of the howitzer which 
resulted in his PTSD.  Submitted at the hearing were a number 
of photographs, purporting to show the veteran and his 
colleagues around and/or about various pieces of military 
equipment, including tanks.

In correspondence of September 2002, the same service 
colleague who had submitted the April 2001 statement wrote 
that he had been stationed in Germany at the same time as the 
veteran, that is, during the years from 1981 through 1985.  
According to the colleague, he was a member of the 41st Field 
Artillery brigade, and, even though he was not on the gun 
line at the time of the reported explosion, he was notified 
of that explosion in the Tactical Operations Center.  
According to the veteran's colleague, anything which occurred 
on the gun line had to be reported to the Tactical Operations 
Center, from which all fire missions originated.

Analysis

The veteran in this case seeks service connection for PTSD.  
In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that decision (absent disagreement by the veteran 
within one year) is final.  38 U.S.C.A. § 7105 (West 2002).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155  F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2002).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  However, if the claimed stressor 
is not combat-related, the veteran's lay testimony regarding 
the inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet.App. 163, 166 
(1996); Duran v. Brown, 6 Vet.App. 283, 289 (1994).

In the present case, at the time of the prior RO decision in 
March 1996, it was determined that no verifiable stressor had 
been identified.  Nor had the veteran received a diagnosis of 
PTSD.  By the time of the subsequent rating decision in 
December 1999, the veteran had received a diagnosis of PTSD.  
However, the reported stressors responsible for that 
diagnosis had once again not been verified.  The veteran 
voiced no disagreement with the March 1996 or December 1999 
rating decisions, which have now become final.

Evidence received since the time of the December 1999 
decision denying service connection for PTSD, consisting of 
various VA and private treatment records and examination 
reports, as well as hearing testimony, is "new" in the sense 
that it was not previously of record, and at least, arguably, 
"material."  In that regard, in August 2000, there was 
received correspondence from a private physician to the 
effect that the veteran had been admitted to a private 
medical facility in June 1998, for, among other things, PTSD.  
Moreover, during the period from July to November 2000, the 
veteran was a participant in a VA PTSD Residential 
Rehabilitation Program, at which time he received a diagnosis 
of chronic PTSD, secondary to service.  The Board notes that, 
in a letter of February 2001, a VA social worker indicated 
that the veteran suffered from military related PTSD.  Such 
evidence, when taken in conjunction with the veteran's 
testimony, provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability."  Under such circumstances, the Board 
is of the opinion that new and material evidence sufficient 
to reopen the veteran's claim for service connection for PTSD 
has been presented, and that the claim is, therefore, 
reopened.

Having determined that the veteran's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  As noted above, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, as similarly noted, in order to establish service 
connection for PTSD, there must be present medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  It is this "credible supporting evidence" 
that is lacking in this case.

In that regard, the veteran has on numerous occasions 
described an incident in service involving the explosion of a 
howitzer, as a result of which he was thrown into a snowbank, 
where he lay for "several hours," incurring rather severe 
frostbite of both feet.  According to the veteran, at the 
time of the incident in question, he was rendered 
unconscious, and later woke up in a military hospital, where 
he spent approximately one week recovering from his injuries.  
Regrettably, the record is devoid of evidence of any such 
incident or treatment.  In point of fact, in correspondence 
of February 2001, the United States Armed Services Center for 
Research of Unit Records indicated that they had "no records" 
concerning the artillery accident described by the veteran.  
Moreover, available evidence is to the effect that the 
veteran received treatment only for first-degree frostbite of 
the feet on an outpatient basis, and not the more lengthy 
inpatient treatment he described.  Service medical records 
provide no indication that, at any time during the veteran's 
period of service, he was involved in the explosion of an 
artillery piece, much less an explosion severe enough to 
warrant his hospitalization.  Nor have various efforts to 
corroborate the veteran's testimony proven fruitful.  
Statements obtained from a number of the veteran's service 
colleagues failed to place them at the scene of the incident 
in question, and, as such, provide insufficient corroboration 
for the veteran's own statements.

The veteran avers that, while on patrol in the Republic of 
Korea, his unit was attacked either by North or South Korean 
forces, resulting in a serious injury to one of the South 
Korean soldiers accompanying the unit.  He further notes 
that, while in Korea, upon learning that he had been deprived 
of certain of his "Red Cross" mail, he attempted to shoot his 
commanding officer, being prevented from doing so only by his 
first sergeant, who was also in the room.

Significantly, during the course of the aforementioned 
correspondence from the United States Armed Services Center 
for Research of Unit Records in February 2001, it was noted 
that Army casualty lists showed no individuals who had died 
as a result of combat action in Korea in 1985 or 1986.  Nor 
did the Army Clerk of Courts have any information concerning 
the veteran's attempt to shoot anyone while in Korea.  In 
point of fact, all of the veteran's reported stressors have 
been, and remain, unverified.

The Board concedes that, on a number of occasions, the 
veteran has received a diagnosis of PTSD.  However, those 
diagnoses have been rendered in the absence of a verified 
stressor, and as such, are without a basis in fact.  Under 
the circumstances, and following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associates the veteran's claimed PTSD with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for PTSD must be 
denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
spouse and former service colleague, given at the time of RO 
hearings in August 2001 and September 2002.  Such testimony, 
while informative, is regrettably not probative when taken in 
conjunction with the entire evidence as a whole.  The Board 
does not doubt the sincerity of the veteran's statements, or 
those submitted in support of his claim.  Such statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought.

Finally, the Board is cognizant that, following a 
determination that new and material evidence had been 
submitted, the veteran's claim was considered on a de novo 
basis by the Board, rather than being referred to the RO for 
such consideration.  The RO, however, had already considered 
the veteran's claim on a de novo basis.  Under such 
circumstances, the Board is of the opinion that the veteran 
has suffered no prejudice by the Board's adjudication of his 
claim for PTSD "on the merits."  See Bernard v. Brown, 
4 Vet.App. 384 (1995).


ORDER

Service connection for PTSD is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for the residuals of frostbite to both 
of his feet.  In pertinent part, it is argued that various 
manifestations of the veteran's frostbite are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations previously and currently assigned.

In that regard, a review of the record raises some question 
as to the severity of the veteran's service-connected 
residuals of cold injury.  More specifically, while at the 
time of a VA foot examination in May 2000, there was noted 
only a "history" of cold injury, with continuing 
symptomatology and no abnormality on physical examination, as 
of the time of a recent VA outpatient evaluation in April 
2002, sensory examination was reported as abnormal and/or 
decreased, as characterized by a severe loss of light touch 
sensation bilaterally, with extensive paresthesias and 
anesthesia of all toes.  

The Board notes that, in addition to the service-connected 
residuals of frostbite of the feet, the veteran currently 
suffers from diabetes mellitus, which has in some part 
affected his lower extremities.  At present, it is unclear 
what, if any part, of the veteran's foot symptomatology is 
attributable to service-incurred frostbite, as opposed to non 
service-connected complications of diabetes.  Moreover, the 
last VA compensation examination of the veteran's feet 
appears to be the aforementioned examination in May 2000, 
which is now more than three years old.  Under such 
circumstances, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
claims for increased evaluations for the service-connected 
residuals of frostbite.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA are other inpatient 
or outpatient treatment records, 
subsequent to April 2002, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA examination by an 
appropriate specialist or specialists in 
order to more accurately determine the 
current severity of his service-connected 
residuals of frostbite of the feet.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
describe in detail symptomatology 
directly attributable to the veteran's 
inservice frostbite, as opposed to lower 
extremity manifestations of diabetes 
mellitus.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veteran's Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issue of prior and 
current increased evaluations for the 
service-connected residuals of frostbite 
of the right and left foot.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, and specifically 
including the relevant provisions of 
38 C.F.R. Part 4, Diagnostic Code 7122, 
effective before and after January 12, 
1998, and such minor revisions as became 
effective August 13, 1998.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


